Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 and 1/28/2021 have been entered.
 
Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered.  Applicant argues that the prior art does not disclose the newly added amendments.  Examiner herein below cites new prior art that discloses and renders obvious the newly added amendments.  
Panetta et al., US 2014/0341481 A1 (hereinafter referred to as “Panetta”), discloses an image processing device comprising: a memory for storing instructions; and a processor that, when executing the instructions, perform a method, the method comprising (see Panetta Figs. 3 and 15, and paras. 0037 and 0091-0094, where a computer processor and memory are used to implement image processing): generating a plurality of correction images from an image by using a plurality of correction methods (see Panetta Figs. 3 and 11, and paras. 0037 and 0070-0074, where the input image is converted into a plurality of enhanced and/or corrected images); and synthesizing the plurality of correction images, based on the reference value for each of the plurality of correction images (see Panetta Fig. 3, and paras. 0075-0077, where the similarity index is used to calculate a weighted image fusion).
(see Feingersh Figs. 3 and 4, and paras. 0007, 0117, 0120, 0121, 0139, 0143, where the area is 100% likely cloudy “if their gray levels exceed the mean gray level value in that image/subset by half a standard deviation or more” and 100% unlikely otherwise; furthermore, the size/distribution of clouds is used in determining the likely or unlikely success of a chosen image subset size for successfully detecting clouds, and the subset size may be increased or decreased and the process repeated until the clouds are properly detected).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the cloud detection and removal/replacement technique of Feingersh (see Feingersh Fig. 3 and para. 0133, step 220) on the images of Panetta, because it is predictable that clouds obscure image data and that removing and/or replacing them thereby improves the quality of the image data.  Furthermore, Feingersh states that “[c]ertain embodiments seek to provide more accurate cloud detection e.g. in panchromatic or monochromatic images, in which at least one homogeneous (low heterogeneity) and bright area in at least one image is classified as being clouded and at least one heterogenous (high heterogeneity) or dark area in at least one image is classified as not being clouded” (see Feingersh para. 0007); and synthesizing the plurality of correction images, based on the reference value for each of the plurality of correction images (see Feingersh Figs. 3 and 4, and para. 0133, where images are synthesized based on the location of the clouds detected using the subset size based on the cloud size/distribution).
(see Feingersh Figs. 3 and 4, and para. 0117).  In other words, a judgement is made on the unlikelihood of whether or not the clouds were detected in the correction images based on the size/distribution of clouds in the image.  The disclosed size/distribution of the clouds is cloud information representing a property of the clouds.  The new subset size for repeating the processing is a reference value indicating these clouds were unlikely to have been detected, which is precisely why a repeat of the process with a new subset size is now required.  Furthermore, Feingersh states “. . . fill in cloudy regions resulting from cloud identification operations 120-190 e.g. by substituting original pixels with pixels depicting land areas obscured by the clouds, e.g. using other, typically inferior, less convenient, slower, or more costly, available data regarding said land-areas, and output cloudless map” (see Feingersh Figs. 3 and 4, and para. 0133).  This new subset size is used to detect the clouds which identify the locations to synthesize correction images in order to fill in locations obscured by clouds.  Accordingly, synthesis is based on the new subset size which was required to detect the cloud locations.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panetta et al., US 2014/0341481 A1 (hereinafter referred to as “Panetta”) in view of Feingersh, US 2019/0026532 A1 (hereinafter referred to as “Feingersh”).

Regarding claim 1, Panetta discloses an image processing device comprising: a memory for storing instructions; and a processor that, when executing the instructions, perform a (see Panetta Figs. 3 and 15, and paras. 0037 and 0091-0094, where a computer processor and memory are used to implement image processing):
generating a plurality of correction images from an image by using a plurality of correction methods (see Panetta Figs. 3 and 11, and paras. 0037 and 0070-0074, where the input image is converted into a plurality of enhanced and/or corrected images); and 
synthesizing the plurality of correction images, based on the reference value for each of the plurality of correction images (see Panetta Fig. 3, and paras. 0075-0077, where the similarity index is used to calculate a weighted image fusion).
Panetta does not explicitly disclose calculating, based on cloud information representing a property of clouds, a reference value that indicates unlikelihood of each of the plurality of correction images.
However, Feingersh discloses calculating, based on cloud information representing a property of clouds, a reference value that indicates unlikelihood of each of the plurality of correction images (see Feingersh Figs. 3 and 4, and paras. 0007, 0117, 0120, 0121, 0139, 0143, where the area is 100% likely cloudy “if their gray levels exceed the mean gray level value in that image/subset by half a standard deviation or more” and 100% unlikely otherwise; furthermore, the size/distribution of clouds is used in determining the likely or unlikely success of a chosen image subset size for successfully detecting clouds, and the subset size may be increased or decreased and the process repeated until the clouds are properly detected); and 
synthesizing the plurality of correction images, based on the reference value for each of the plurality of correction images (see Feingersh Figs. 3 and 4, and para. 0133, where images are synthesized based on the location of the clouds detected using the subset size based on the cloud size/distribution).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the cloud detection and removal/replacement technique of Feingersh (see Feingersh Fig. 3 and para. 0133, step 220) on the images of Panetta, because it is predictable that clouds obscure image data and that removing and/or replacing them thereby improves the quality of the image data.  Furthermore, Feingersh states that “[c]ertain embodiments seek to provide more accurate cloud detection e.g. in panchromatic or monochromatic images, in which at least one homogeneous (low heterogeneity) and bright area in at least one image is classified as being clouded and at least one heterogenous (high heterogeneity) or dark area in at least one image is classified as not being clouded” (see Feingersh para. 0007).

Claims 7 and 8 are rejected under the same analysis as claim 1 above.

Regarding claim 2, Panetta discloses synthesizing the plurality of correction images by performing weighted addition for each of the areas (see Panetta Fig. 3, and paras. 0070 and 0075-0077, where the similarity index is used to calculate a weighted image fusion).

Regarding claim 3, Panetta does not explicitly disclose determining a scene of the image for each of the areas; and synthesizing the plurality of correction images, based on the determined scene.
(see Feingersh Figs. 3 and 4, and paras. 0007, 0117, 0120, 0121, 0133, 0139, 0143, where the area is 100% likely cloudy “if their gray levels exceed the mean gray level value in that image/subset by half a standard deviation or more” and 100% unlikely otherwise; furthermore, detected clouds are then removed and/or replaced).

Regarding claim 4, Panetta does not explicitly disclose evaluating an unlikelihood of the plurality of correction images for each of the areas; and synthesizing the plurality of correction images, based the evaluated unlikelihood of the plurality of correction images.
However, Feingersh discloses evaluating an unlikelihood of the plurality of correction images for each of the areas; and synthesizing the plurality of correction images, based the evaluated unlikelihood of the plurality of correction images (see Feingersh Figs. 3 and 4, and paras. 0007, 0117, 0120, 0121, 0133, 0139, 0143, where the area is 100% likely cloudy “if their gray levels exceed the mean gray level value in that image/subset by half a standard deviation or more” and 100% unlikely otherwise; furthermore, detected clouds are then removed and/or replaced).

Regarding claim 5, Panetta does not explicitly disclose wherein the image is an observation image of a ground surface that sometimes contains cloud; and the method further comprises evaluating each of the plurality of correction images for each of the areas, based on 
However, Feingersh discloses wherein the image is an observation image of a ground surface that sometimes contains cloud; and the method further comprises evaluating each of the plurality of correction images for each of the areas, based on information representing a property of cloud that is estimated from each of the plurality of correction images (see Feingersh Figs. 3 and 4, and paras. 0007, 0107, 0108, 0117, 0120, 0121, 0133, 0139, 0143, where the area is 100% likely cloudy “if their gray levels exceed the mean gray level value in that image/subset by half a standard deviation or more” and 100% unlikely otherwise; furthermore, detected clouds are then removed and/or replaced).

Regarding claim 6, Panetta discloses wherein each of the areas is a pixel (see Panetta para. 0077, where all “pixel locations” are considered).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663